Filed 10/5/21 P. v. Gilbert CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                     B305234

         Plaintiff and Respondent,                              (Los Angeles County
                                                                Super. Ct. No. TA149373)
         v.

KENYON GILBERT,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of Los
Angeles County, H. Clay Jacke II, Judge. Affirmed.

     Tracy L. Emblem, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Kathy S. Pomerantz, Deputy
Attorneys General, for Plaintiff and Respondent.
                   _________________________
      A jury convicted appellant Kenyon Gilbert of attempted
voluntary manslaughter (Pen. Code, §§ 192, subd. (a), 664)1 and
assault with a semiautomatic firearm (§ 245, subd. (b)). Both
counts named the same victim, Ernest Beavers. The trial court
sentenced appellant to a total of nine years in state prison.
      Appellant appeals from the judgment of conviction,
contending the trial court violated his constitutional right to
confrontation when it did not let him fully question Beavers
about prior protective orders he had sought against two women.
Appellant also contends the prosecutor committed prejudicial
misconduct when he questioned a police detective about
surveillance video of the shooting and when he incorrectly stated
during closing argument that Beavers testified appellant pointed
his gun at Beavers’s head. We affirm the judgment.

                          BACKGROUND
       This was a shootout between appellant and complaining
witness Beavers. Each shooter said the other shot first.
Appellant’s theory at trial was that Beavers was lying and
appellant fired second only in self-defense. The shooting occurred
in the early morning hours of June 9, 2019 at and around a motel
in Compton where Beavers was staying with his girlfriend Ina
Jones. Beavers was injured in the shooting and treated at a
hospital, where he was questioned by police.
       Police officers went to the motel on the day of the shooting
and recovered seven .40 caliber casings and one bullet fragment.
Six of the casings were found on the street.


1       Further undesignated statutory references are to the Penal
Code.




                                 2
      Los Angeles Police Department Detective Erik Shear
investigated the case. He spoke telephonically with Beavers two
days after the shooting, on June 11, 2019, to obtain basic facts.
On June 12, Detective Shear obtained surveillance video from the
motel. He also found two more .40 caliber shell casings near the
back wall of the motel.
      The motel’s surveillance cameras were motion activated.
The People played seven video clips for the jury. Detective Shear
narrated the clips. In clip one, appellant is at Beavers’s second-
floor motel room door. In clip three, Beavers walks downstairs
from his room and goes to the security gate. In clip four, Beavers
waits by the gate. In clip five, Beavers runs toward the back of
the motel and appellant walks toward and through the gate as a
puff of powder appeared. (The detective opined the puff of
powder came from a bullet hitting a wall or pillar.) In clip six,
Beavers tries to clear his gun. In clip seven, Beavers walks
toward the gate with his arm extended and fires a shot out of the
gate and down the street; a muzzle flash appears. These videos
do not show either Beavers or appellant firing a gun inside the
motel courtyard.
      Detective Shear opined that the video was generally
consistent with Beavers’s statements to him.2 In the detective’s
opinion, the only notable discrepancy was that Beavers did not
disclose to Detective Shear that he fired the shot shown in clip
seven.



2     Detective Shear acknowledged at trial that he, the
prosecutor, and Beavers watched the video together on the same
day of and before Beavers testified at the preliminary hearing.




                                3
      Beavers testified at trial and provided a fuller account of
events. Around 2:37 a.m. on June 9, 2019, Beavers was
awakened by banging on the door of his second-floor motel room.
Beavers opened the door and saw appellant, whom he did not
know and with whom he had never previously spoken.
      Appellant asked Beavers where he was from. Beavers
replied he was from Missouri and did not “bang.” Appellant
asked Beavers if he was “serving” or “slanging,” which was a way
of asking if he was selling drugs. Jones then came to the door,
and said, “Kado.” At that point appellant moved rapidly towards
the stairs. Kado was appellant’s nickname and stage name.
      Beavers did in fact sell drugs but he testified he did not sell
them from the motel because of the motel’s surveillance cameras.
Beavers was afraid appellant would return, so he retrieved his
.380 caliber gun, dressed, and went downstairs. Beavers locked
the front security gate of the motel, went back upstairs to check
on Jones, and then returned downstairs to wait in case appellant
returned. He hoped to talk to appellant and see what the
problem was. Beavers had a cell phone but did not call the police.
      Beavers had been waiting downstairs 15 to 20 minutes
when a black Mercedes SUV pulled up in front of the motel and
appellant got out. Beavers opened the security gate so they could
talk. As appellant walked through the security gate into the
courtyard, his clothing hit the gate and Beavers heard the sound
of metal hitting metal.
      Jones came out onto the second-floor landing. She said
something to appellant who called her a “bitch.” Beavers told
appellant not to call Jones a bitch. Appellant asked Beavers
again if he was selling drugs. Beavers replied he was not.
Appellant then asked Beavers to take his hands out of his




                                 4
pockets. Beavers said, “I’m not taking my hands out of my jacket.
We’re here to talk.”
       According to Beavers, appellant backed up and “jacked” his
gun in his pants pocket. The men were about three feet apart.
By “jacking” the gun, appellant pulled the slide back and put a
round in the chamber. Beavers tried to reason with appellant.
Appellant stepped forward. Beavers moved forward as well.
When appellant “pulled the gun up” Beavers hit it with his hand,
moving it toward the ceiling. The gun went off. Beavers pulled
out his own gun and fired. He tried to fire a second shot, but his
gun jammed.
       Appellant continued to shoot, and hit Beavers in the upper
part of the arm. Beavers testified he went into a “cubby-hole”
area toward the back of the motel to try to clear the jam in his
gun. He cleared the jam, and left the cubby-hole with the
intention to shoot appellant.
       Beavers saw appellant squatted down on the side of a wall,
outside the motel gate. Beavers fired out the gate.
       Beavers then ran out past the gate and across the street to
a tree by a church. Appellant shot at him. Beavers went behind
the tree and tried to clear his gun, which had jammed again.
Appellant got in his car and drove away. Beavers was scared and
panicking. He ran away from the area, pausing to wrap his gun
in a piece of discarded plastic and throw it away. He believed he
would be arrested if police found the weapon on him.
       Beavers fled to a former residence on 75th Street. Jones
and a friend picked him up from that location and drove him to
the hospital. There he spoke with police officers and was treated
for the gunshot wound to his arm.




                                5
       On cross-examination, Beavers admitted he had been
convicted of attempted robbery, residential burglary, narcotics
sales and attempted narcotics sales. He was prohibited from
possessing a gun. He was also a “third-striker.”
       Appellant’s theory was that Beavers was lying about how
events unfolded. Appellant partially impeached Beavers’s
(anticipated) testimony with some of his pre-trial statements to
police.
       First, appellant played bodycam footage of the police
interview of Beavers at the hospital, but no transcript was
provided. On cross-examination, Detective Shear agreed that in
the interview, Beavers said appellant shot at him two or three
times on the grounds of the motel. The detective also agreed
Beavers said he went outside the motel grounds to draw fire
away from Jones. Detective Shear also acknowledged Beavers
failed to disclose during the interview that he himself was in fact
armed and had fired at least one shot.
       Next, appellant also questioned Detective Shear about the
June 11, 2019, telephonic interview he conducted with Beavers.
Generally, Beavers’s statements were consistent with his trial
testimony. Detective Shear testified that in their interview of
June 11, 2019, Beavers acknowledged he was armed, but stated
appellant pulled his gun first and pointed it at Beavers’s head.
Beavers knocked appellant’s gun away and it discharged.
Beavers than ran to a “cove” area in the back of the motel.
Appellant fired at him several more times before appellant left
the motel area. Beavers fired out of the gate in appellant’s
direction. Beavers told the detective he ran out of the motel and
across the street to a church. He did not tell the detective he
fired another shot at appellant from outside the gate.




                                 6
       Appellant also offered a recording of a June 25, 2019 in
person interview of Beavers by Detective Shear. Beavers’s
statements in the interview were generally consistent with his
trial testimony, with two notable exceptions. Beavers did not tell
Detective Shear he fired a second shot at appellant in the
courtyard. Beavers also told the detective that after he ran into
the street, he did not fire at appellant.
       Appellant was arrested two days after the June 25, 2019
interview of Beavers and a similar interview of Jones, where
Jones revealed she knew appellant.
       Although he called no witnesses, appellant presented a
different picture of the shootout through his examination of the
People’s witnesses. Detective Shear had interviewed appellant
after his arrest. A recording of the interview was played for the
jury. Appellant initially denied he was at the motel, even after
he was advised there was surveillance video. Eventually
appellant admitted he had been at the motel to see a prostitute
called “China.” He briefly spoke with her through the door and
then left when the man with her told him to go. As he walked
down the stairs, the same man, Beavers, followed and shot at
him. (Detective Shear testified this part of appellant’s account
was inconsistent with the surveillance video.)
       Appellant told Detective Shear he walked away and tried to
get in his car, a brown Buick. Beavers fired three more shots at
him. Then appellant changed his statement and claimed he was
not at the motel on June 9; he was at his girlfriend’s apartment.
       Appellant also told Detective Shear he did not know
Beavers personally but heard he was from “Missou” and had
“been a big guy on the block. He supposed to run all that stuff
over there. He supposed to beat people up . . . over this . . . girl.”




                                  7
Appellant repeated he wanted to talk to China but Beavers would
not let him, followed him downstairs, and then tried to kill him.
      Appellant left the motel but returned to talk to Beavers.
When he reached the motel gate which Beavers opened, Beavers
shot at him. Appellant tried to get in his car to leave. Beavers
crossed the street and shot at him. Appellant said he was not
armed.
      Appellant did not call witnesses in his defense.

                         DISCUSSION

A.      The Trial Court Did Not Abuse Its Discretion under
        Evidence Code Section 352 When it Limited Appellant’s
        Cross-Examination of Beavers.
        During cross-examination of Beavers, appellant sought to
introduce evidence that Beavers had previously obtained
temporary restraining orders against Jones and another woman,
Badonna Jarvis, because each had threatened to kill him.
Appellant wanted to question Beavers about the nature of the
women’s threats, specifically that they had threatened to kill
him. The People objected, citing Evidence Code section 352. The
trial court excluded the nature of the threats and instead
permitted appellant to ask “tailored” questions about the
protective orders, to show that Beavers “has a recourse other
than going downstairs with a gun.”
        In accordance with the trial court’s ruling, appellant did
elicit for the jury testimony that Beavers was in fear of Jarvis’s
and Jones’s unspecified threats, that he called the police as to
Jarvis, and that he sought the temporary restraining orders in
response to each woman’s threats.




                                8
        Evidence Code section 352 provides: “The court in its
discretion may exclude evidence if its probative value is
substantially outweighed by the probability that its admission
will (a) necessitate undue consumption of time or (b) create
substantial danger of undue prejudice, of confusing the issues, or
of misleading the jury.”
        We see no abuse of discretion in the trial court’s decision to
exclude the nature of the threats in response to the People’s
objection. We agree with the court that it had “limited relevance”
and would necessitate an undue consumption of time.
        By the time the trial court excluded the nature of the
threats, Beavers’ credibility had been thoroughly impeached by
evidence of (1) his prior convictions for residential burglary,
attempted robbery and narcotics sales; (2) a motive to lie to avoid
being punished as a third striker; and (3) his repeated omission
and minimization of his own acts of shooting at appellant by his
incomplete statements to Detective Shear. If appellant’s theory
was that Beavers had lied about or exaggerated the threats to
obtain the two temporary restraining orders, such evidence adds
little to the existing impeachment evidence. Further, under
appellant’s theory in the trial court, he would have had to
produce witnesses who would testify that the women did not
threaten to kill Beavers. The People would then have had an
opportunity to call other witnesses to rebut that testimony. It
would have devolved into a mini-trial.3


3     Appellant also argued the protective orders were
demonstrably “frivolous” because Beavers “abandoned” them, and
the abandonment was shown in the documents. As the trial court
explained “frivolous” would mean the things in the protective
order did not happen. Appellant would have to call witnesses to




                                  9
       Similarly, if appellant’s theory was that Beavers did not
have a “real” fear of appellant and was indeed the aggressor all
along, telling the jury about the nature of the previous threats
was not necessary to enhance this argument. Beavers testified
he was afraid because appellant said he would be back. However,
when he was afraid in the past, he called the police or applied for
temporary restraining orders, as the jury was advised. This time,
he armed himself, unlocked the gate, and admitted appellant into
the motel courtyard. Beavers’s undisputed conduct contradicted
his claimed “fear” of appellant, supporting the argument that
Beavers contrived the fear. He was not afraid; instead he was
proactively and illegally taking matters into his own hands. The
nature of the prior threats against Beavers adds minimal value
to appellant’s defense. The trial court did not abuse its discretion
under Evidence Code section 352.

B.    The Limitation on Cross-Examination Did Not Violate
      Appellant’s Confrontation Rights.
      A criminal defendant has the right under the California
and federal constitutions to confront the witnesses against him.
(U.S. Const., 6th & 14th Amends.; Cal. Const., art. I, § 15.) The
Confrontation Clause “ ‘guarantees an opportunity for effective
cross-examination, not cross-examination that is effective in
whatever way, and to whatever extent, the defense might wish.’
(Delaware v. Fensterer (1985) 474 U.S. 15, 20 [88 L.Ed.2d 15,
106 S.Ct. 292] (per curiam).)” (People v. Wilson (2008) 44 Cal.4th


demonstrate this. As for abandonment, as the trial court noted,
that could be related to the state of Beavers’s relationship with
the women: “you’re happy one day and not happy the next day,
that’s life.”




                                10
758, 794.) “Although we recognize that a criminal defendant has
a constitutional right to present all relevant evidence
of significant probative value in his favor [Citations], ‘[t]his does
not mean that an unlimited inquiry may be made into collateral
matters; the proffered evidence must have more than “slight-
relevancy” to the issues presented.’ [Citation.] ‘ “[T]rial judges
retain wide latitude insofar as the Confrontation Clause is
concerned to impose reasonable limits on . . . cross-examination
based on concerns about, among other things, harassment,
prejudice, confusion of issues, the witness’ safety, or interrogation
that is repetitive or only marginally relevant.” ’ ” (People v.
Jennings (1991) 53 Cal.3d 334, 372 (Jennings).)
        Trial courts have broad discretion to impose reasonable
limits on cross-examination, “based on concerns about, among
other things, harassment, prejudice, confusion of the issues, the
witness’ safety, or interrogation that is repetitive or only
marginally relevant.” (Delaware v. Van Arsdall (1986) 475 U.S.
673, 679.) A trial court’s decision under Evidence Code section
352 to limit cross-examination of marginal impeachment value
that would entail undue consumption of time does not violate a
defendant’s constitutional right to confrontation and cross-
examination. (People v. Pearson (2013) 56 Cal.4th 393, 455; see
Jennings, supra, 53 Cal.3d at p. 372.) Unless the defendant can
show that the prohibited cross-examination would have produced
a “ ‘significantly different impression’ ” of the witness’s
credibility, the trial court’s exercise of its discretion does not
violate the Sixth Amendment. (Pearson, at pp. 455–456.)
        As we have discussed, the trial court did not abuse its
discretion in finding the threat evidence had little impeachment
value and would require an undue consumption of time.




                                 11
Admitting the nature of the prior threats by the two women
would not have produced a significantly different impression of
Beavers whose credibility was undermined by multiple prior
convictions, multiple omissions and lies, participation in unlawful
activity (drug dealing and carrying a weapon) at the time of the
shoot-out, and evidence of multiple motives to lie. The trial
court’s exclusion of the evidence did not violate appellant’s right
to confront and cross-examine Beavers.4
C.     Defense Counsel Was Not Ineffective in Failing to Object to
       the Prosecutor’s Closing Argument and Re-Direct
       Examination of Detective Shear.
       Appellant contends the prosecutor committed prejudicial
misconduct when (1) he incorrectly told the jury Beavers had
testified appellant pointed his gun at Beavers’s head; and (2) he


4
       In a different vein, the trial court noted that the facts of the
protective orders were quite different from the facts of the
present case. We agree. In the paperwork applying for the
temporary restraining order, Beavers described Jarvis as a
woman with mental issues who took a “wash up” in his front yard
using his water hose, and who was “a threat to herself and her
child.” It was possible that Beavers had been in a romantic
relationship with her, as he reported that she asked for money
from him for her child. As for Jones, Beavers definitely had been
in a romantic relationship with her and claimed that the threats
occurred after he ended the relationship due to Jones’s “real bad”
cocaine use. Beavers’s reactions to death threats from two
troubled women with whom he had some sort of relationship has
almost no tendency to explain or undermine his claim that he
perceived an imminent threat when a strange man knocked on
his door in the middle of the night asking where he was from and
whether he was selling drugs.




                                  12
asked Detective Shear if the surveillance video was consistent or
inconsistent with Beavers’s account of events.
       Appellant did not object to the argument or the direct
examination of Shear and did not request a curative admonition.
He does not contend an objection or admonition would have been
futile. Accordingly, he has forfeited these claims. (People v.
Brown (2003) 31 Cal.4th 518, 553; see People v. Gurule (2002)
28 Cal.4th 557, 627.)
       Appellant contends if the claims are forfeited, his trial
counsel’s inaction constituted ineffective assistance of counsel.
       A defendant has the burden of proving he received
ineffective assistance of counsel. (People v. Pope (1979) 23 Cal.3d
412, 425.) To establish such a claim, defendant must show that
his counsel’s performance fell below an objective standard of
reasonableness. (Strickland v. Washington (1984) 466 U.S. 668,
687–688, 694; People v. Ledesma (1987) 43 Cal.3d 171, 216–218.)
“ ‘ “Because of the difficulties inherent in making the evaluation,
a court must indulge a strong presumption that counsel’s conduct
falls within the wide range of reasonable professional assistance;
that is, the defendant must overcome the presumption that,
under the circumstances, the challenged action ‘might be
considered sound trial strategy.’ ” ’ ” (People v. Thomas (1992)
2 Cal.4th 489, 530–531.) “If the record ‘sheds no light on why
counsel acted or failed to act in the manner challenged,’ an
appellate claim of ineffective assistance of counsel must be
rejected ‘unless counsel was asked for an explanation and failed
to provide one, or unless there simply could be no satisfactory
explanation.’ ” (People v. Ledesma (2006) 39 Cal.4th 641, 746.)




                                13
       “[D]eciding whether to object is inherently tactical, and the
failure to object will rarely establish ineffective assistance.”
(People v. Hillhouse (2002) 27 Cal.4th 469, 502.) We accord great
deference to counsel’s tactical decisions, and we have explained
that courts should not second-guess reasonable, if difficult,
tactical decisions in the harsh light of hindsight. Tactical errors
are generally not deemed reversible, and counsel’s
decisionmaking must be evaluated in the context of the available
facts. (People v. Coffman and Marlow (2004) 34 Cal.4th 1, 86
(Coffman and Marlow).)
       A prosecutor’s comments are viewed as a whole, not in
isolation, to determine whether a prosecutor has committed
misconduct. Generally, a prosecutor’s comments suggesting that
he has some “secret knowledge” that was not presented to the
jury can be viewed as prosecutorial misconduct. (People v. Avila
(2009) 46 Cal.4th 680, 714.)

      1.     Counsel’s Failure to Object During Closing Argument
             Did Not Constitute Ineffective Assistance.
       Appellant contends the following three statements
constituted misconduct: (1) “[W]e know from Mr. Beavers that he
admits, after the defendant shot, after the defendant pointed the
gun at his head, Mr. Beavers hit the gun back up in the air, that
Mr. Beavers took out his own gun and fired back.” (2) “We’ve
heard Mr. Beavers’ testimony that the defendant pointed the gun
at his head.” 3) “The defendant pointed the gun at Mr. Beavers’
head.”
       Appellant contends, and respondent agrees, that Beavers
did not testify at trial that appellant pointed the gun at his




                                 14
head.5 However, the first and third statements above do not
attribute the statement directly to Beavers’s testimony. The
record shows that Detective Shear testified Beavers told him in
previous interviews that appellant pointed the gun at his head.
Thus, appellant’s counsel acted reasonably in not objecting to
those statements.
       The second statement does state that Beavers testified
appellant pointed the gun at his head. The statement, while
incorrect, does not imply the prosecutor had some knowledge
outside the record. The prosecutor explicitly said “We’ve heard
Mr. Beavers’ testimony . . . .” Nor was the prosecutor acting as
his own witness to bring in evidence not otherwise found in the
record. There was evidence in the record of Beavers’s statement,
just from a different source than the prosecutor mentioned.
Further, Beavers was not specifically asked during trial if
appellant pointed a gun at his head. He simply did not mention
it in response to open-ended questions about what happened.
Counsel could have decided that an objection that Beavers did
not testify to the gun pointing at his head would not undermine
Beaver’s credibility but instead would draw attention to the fact
that Beavers did make this statement to Detective Shear before
trial. Thus, counsel could have made a reasonable tactical
decision not to object.
       This is particularly reasonable since defense counsel chose
to attack Beavers’s credibility during his closing argument on his
own terms: he tended to attack it in ways that referred to an
external standard. For example, on the subject of the initial
moments of the encounter when Beavers claimed appellant

5     Beavers did so testify at the preliminary hearing.




                                15
pointed the gun at his head, appellant’s counsel focused on
Beavers’s testimony that he burned his hand on appellant’s gun
at that time. Counsel argued that Beavers’s claim was not
believable because Beavers said “he knocked the gun out. He
didn’t grab it.”6
      We give great deference to a counsel’s tactical decisions and
do not “ ‘ “ ‘second-guess reasonable, if difficult, tactical decisions
in the harsh light of hindsight.’ ” ’ ” (Coffman and Marlow,
supra, 34 Cal.4th at p. 86.)

      2.     Counsel’s Failure to Object to the Redirect
             Examination of Detective Shear Did Not Constitute
             Ineffective Assistance.
       Appellant points out that the prosecutor asked the
detective whether Beavers gave statements which were
consistent or inconsistent with the surveillance video. Appellant
equates this with improperly eliciting one witness’s opinion of the
credibility of another witness’s extrajudicial statements.
       Counsel could have made a reasonable tactical decision not
to object. The questions to which appellant now objects were
made during redirect examination. Defense counsel had already

6      This approach was reflected in appellant’s overall defense
strategy, which focused not on whether appellant’s actions (such
as pointing a gun at Beavers’s head) might have been perceived
as a threat by Beavers, but on who fired the first shot. Defense
counsel acknowledged there were “two theories of this case” but
argued: “[I]t all revolves around one fact, who fired first. That is
the central part of this case, who fired first.” This emphasis
allowed defense counsel to emphasize the neutral and objective
surveillance video, which in his view, showed that Beavers fired
first.




                                  16
extensively cross-examined Detective Shear on this topic,
particularly on inconsistencies, as the prosecutor noted before
beginning his own questions on redirect examination. The
prosecutor stated: “So the defense asked you a series of questions
about your interviews with Mr. Beavers and how they compare
with the video.” The prosecutor continued: “So based off of the
statements that Mr. Beavers gave to you, how were they
consistent or inconsistent with the video you have?” The trial
court was unlikely to prevent the prosecutor from asking
questions on this topic after allowing defense counsel to ask
similar questions. (People v. Steele (2002) 27 Cal.4th 1230,
1247-1248 [trial court has discretion “to prevent unfairness to
either side when one side presents evidence on a point, then tries
to prevent the other side from responding”].) Assuming an
objection would have been meritorious, counsel could reasonably
have decided not to object and risk the trial court instructing the
jury to disregard all of Detective Shear’s testimony on this topic.
       In addition, some of Detective Shear’s answers were
directly helpful to appellant, as counsel must have anticipated
from his cross-examination of the detective. The detective
confirmed the video showed Beavers had omitted, notably, firing
a shot into the street. Appellant’s counsel could reasonably have
decided not to object because, on the whole, appellant had more
to lose than to gain by objecting to the detective’s redirect
testimony about the video.
       We give great deference to a counsel’s tactical decisions and
do not “ ‘ “ ‘second-guess reasonable, if difficult, tactical decisions
in the harsh light of hindsight.’ ” ’ ” (Coffman and Marlow,
supra, 34 Cal.4th at p. 86.)




                                  17
                        DISPOSITION
      The judgment of conviction is affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           STRATTON, J.

We concur:




             GRIMES, Acting P. J.




             OHTA, J.*




*     Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                18